Case 3:17-cv-00347-SMY Document 107 Filed 06/30/21 Page 1of1 Page ID #624

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

GUSTAVO NAVARRETE, )
Plaintiff,
v. Case No. 3:17-cv-00347-SMY
MADISON COUNTY, ILLINOIS,
Defendant.
VERDICT FORM A

On the claim of Plaintiff for national origin discrimination against Defendant Madison

County, Illinois, we, the undersigned jurors, find in favor of:

=

(Plaintiff Gustavo Navarrete)

     
   
 

or (Defendant Madison County, Illinois)

If you have found for Defendant Madison County, Illinois, do not proceed further;

however, if you found for Plaintiff, continue to the next question.
[To be completed only if you have found in favor of the Plaintiff]

We award damages as follows:

Compensgtery damages of $ 250,060 against Madison County, Illinois.

Dated: June 3o , 2021. C Dd ~
